Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on July 29, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I (FIGS. 1-19) in the reply filed on June 29, 2021 in the parent application is carried over to the instant RCE (MPEP § 819).
2.	Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.
Drawings
The drawings were received on July 29, 2022.  These drawings are accepted.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (OA).
35 U.S.C. 102
Claims 1-3, 9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leng (US 6,336,525).
Claim 1
	Leng teaches a hydraulic operating device for a human-powered vehicle, the hydraulic operating device comprising:
a base (20, FIG. 3, col. 2, l. 22 et seq.) including a cylinder bore (22, FIG. 4, col. 2, ll. 33-
40) defining a cylinder axis (shown by a broken line in FIG. 4, see Appendix (Ap.)), the cylinder bore (22) having a first end (Ap.) and a second end (Ap.) where the second end (Ap.) is spaced from the first end (Ap.) along the cylinder axis (Ap.);
an operating member (40, 50, FIG. 3) pivotally coupled to the base (20) about a pivot axis (24/42) between a rest position (FIG. 6) and an operated position (FIG. 5):
a piston (32, col. 3, ll. 41 et seq.) movably provided in the cylinder bore (22); and
a handlebar mounting structure (20, see Ap.) coupled to the base (20), the handlebar mounting structure (20, see Ap.) defining a handlebar mounting axis (Ap.) that extends linearly along a handlebar (Ap.) in a mounted state in which the base (20) is mounted to the handlebar (Ap.) by the handlebar mounting structure (20, see Ap.), wherein
the cylinder axis (Ap.) of the cylinder bore (22) is inclined towards the handlebar mounting axis (Ap.) so that a first distance (X1 in Ap.) between the first end (Ap.) of the cylinder bore (22) and the handlebar mounting axis (Ap.) is smaller than a second distance (X2 in Ap.) between the second end (Ap.) of the cylinder bore (22) and the handlebar mounting axis (Ap.), the first distance (X1 in Ap.) being spaced farther away from the pivot axis (24/42) than the second distance (Ap.) is spaced from the pivot axis (24/42) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (24/42), and
the pivot axis (24/42) is located in an area between the cylinder axis (Ap.) and the handlebar mounting axis (Ap.) as viewed in the pivot axis direction (D2 in Ap.).  Ibid. Summary of the Invention; 2:22-3:23; claims 1-7.
As noted, the plain meaning (MPEP § 2111.01) of “piston” is “a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth” as seen in common dictionaries such as on-line Meriam Webster dictionary cited herein. Since Leng’s rod 32 is moved by or moving against fluid pressure within the cylindrical chamber 22 which it moves back and forth, thus, applying broadest reasonable interpretation during examination (MPEP § 2111.01), Leng’s rod 32 is reasonably interpreted as the piston.  In addition, as shown in FIG. 4, Leng’s handlebar mounting structure and Leng’s base are integrally formed as one-piece 20.  Thus, Leng’s handlebar mounting structure is coupled to Leng’s base.  It is well settled that the term “coupling” or “coupled” generically describes a connection, and does not require a mechanical or physical coupling.  See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 992 [50 USPQ2d 1607] (Fed. Cir. 1999) and General Electric Co. v. ITC, 101 USPQ2d 1790 (Fed. Cir. 2012).  Claim 1 and other claims below are anticipated by Leng because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Leng. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.
Claim 2
A hydraulic reservoir (221) is connected to the cylinder bore (22, id. col. 2, ll. 32-40).
Claim 3  
Please see claim 1 above and note that the hydraulic reservoir (221) is offset from the handlebar mounting structure (Ap.) as viewed in the pivot axis direction (D2 in Ap.).
Claim 9
A piston position adjustment (33, FIG. 3) is operatively coupled to the piston (32, id. abstract, col. 2, l. 40 et seq.).
Claim 11
The base (20) includes a hose attachment port (at an end of an oil hose 23, id. col. 2, ll. 26-32; see FIG. 4 in Ap.) disposed on one of a downwardly facing side and a rearwardly facing side of the base (20) while in the mounted state.
Claim 13
The hose attachment port (Ap.) has a center port axis (Ap.) that is not parallel to the pivot axis (24).
Claim 14
The operating member (40, 50) includes an operating lever (40).
Claim 15
The operating lever (40, 50) has a user contact surface (Ap.) that is elongated in a direction not parallel to a plane (PL1 in Ap.) that is perpendicular to the pivot axis (24) and that includes the cylinder axis (Ap.).
Claim Rejections - 35 USC § 103
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leng.
	Claims 5-6
Leng’s cylinder axis (Ap.) and Leng’s handlebar mounting axis (Ap.) form an inclination angle of a determined angle (id. 2:32-40).  
Leng teaches the invention substantially as claimed (FIG. 13).  Leng does not explicitly teach the inclination angle in a range from 1o-25o or 5o-15o.  However, Applicant has not shown that the claimed angles are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the value of Leng’s angle in the range of 1o-25o or 5o-15o as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding routine optimization in MPEP § 2144.05.  See Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); nonprecedential K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14; and/or General Electric Co. v. Raytheon Technology Corp., IPR2020-00405 Patent 10,066,548 B2 (PTAB 07/27/2021).  Put differently, The change in the angles of Leng would not have been uniquely challenging to a person having ordinary skill in the art (PHOSITA) because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claims 16-17
A linear distance (L1 or L2 in Ap.) between Leng’s pivot axis (24) and the handlebar mounting axis (Ap.) or the cylinder axis (Ap.) as viewed in the pivot axis direction (D2 in Ap.) is in a range of  determined millimeters.
Leng teaches the invention substantially as claimed.  However, Leng does not teach the linear distance between Leng’s pivot axis and the handlebar mounting axis or the cylinder axis as
 viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm.  However,  Applicant has not shown that the dimension of the claimed distance is critical.  In re Aller supra.
To select the dimension of Leng’s linear distance between Leng’s pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm in the range of 3-15mm as claimed would have been an obvious choice by performing routine experimentation.  See legal precedent cited in claims 5-6 above.  
Nonstatutory Double Patenting Rejection
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable 
over claim 16 of U.S. Patent No. 11,077,911 (“Pat.’911”) in view of Lavezzi (WO 02058988).
Claim 1 of this application and claim 16 of Pat.’911 claim common elements as seen in the comparison below.
	     Common		     	      This Application			        Pat.’911
base					claim (cl.) 1				cl. 16
cylinder bore				cl. 1					cl. 16
cylinder axis				cl. 1					cl. 16
operating member			cl. 1					cl. 16
pivot axis 				cl. 1					cl. 16		
handlebar mounting structure 	cl. 1			     clamp band, bracket (cl. 16)
				inclined (cl. 1)	              non-perpendicularly (cl. 16)	
As shown in the comparison above, all of the positively claimed features in claim 1 of this application are also claimed or taught in claim 16 of Pat.’911 except a first distance between the first end  of the cylinder bore and the handlebar mounting axis being smaller than a second distance between the second end of the cylinder bore and the handlebar mounting axis. 
	Lavezzi (WO 02058988 A1) teaches a hydraulic operating device (1) comprising: a base (2) including a cylinder bore (13) defining a cylinder axis (15) and a hydraulic reservoir (5; p. 6, ll. 3-8) connected to the cylinder bore (13), the cylinder bore (13) having a first end (at 17 in FIG. 2) and a second end (at 20 in FIG. 2) where the second end is spaced from the first end along the cylinder axis (15); an operating member (6) pivotally coupled to the base about a pivot axis (A) between a rest position and an operated position; a piston (16) movably provided in the cylinder bore (13); and a handlebar mounting structure (9) coupled to the base (2), the handlebar mounting structure (9) defining a handlebar mounting axis (11) that extends linearly along a handlebar (7) in a mounted state in which the base (2) is mounted to the handlebar (7) by the handlebar mounting structure (9), wherein the cylinder axis (15) of the cylinder bore (13) is inclined towards the handlebar mounting axis (11) so that a first distance (FIG. 2) between the first end  of the cylinder bore (13) and the handlebar mounting axis (11) is smaller than a second distance (FIG. 2) between the second end of the cylinder bore (13) and the handlebar mounting axis (11) in order to achieve an optimal compromise between braking action and sensitivity of operation by the driver.  Ibid. p. 4 et seq., claims 1-10.
	It would have been obvious to the PHOSITA before the effective filing date of the application to form the first distance between the first end  of the cylinder bore and the handlebar mounting axis being smaller than the second distance between the second end of the cylinder bore and the handlebar mounting axis since it would achieve an optimal compromise between braking action and sensitivity of operation by the driver as taught or suggested by Lavezzi.  KSR.
Indication of Allowable Subject Matter
Claims 4, 8, 10, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shih (US 20140231202) teaches an operating member (53) and an operating member position adjustment (511, id. ¶ 20).

Response to Arguments
Applicant's arguments filed on July 29, 2022 have been fully considered but they are not 
persuasive.
Drawings and Specification
The drawing and specification objections set forth in the prior OA on May 24, 2022, are withdrawn in view of the amendments.
35 USC 112
The prior rejections under 35 USC 112 are withdrawn in view of the amendments.
35 USC 102 and 103
The art rejections set forth in the prior OA on May 24, 2022, are withdrawn in view of the amendments.  Applicant’s arguments (Am. pp. 11-16) have been considered but are deemed to be moot in view of new grounds of rejections above.
Nonstatutory Double Patenting
Applicant reiterated that a terminal disclaimer is premature at this time as the pending claims are still undergoing prosecution and may be further amended such that the double patenting rejection is no longer relevant.  (Am. p. 16)
Please note that MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  (Emphases added)

	Here, Applicant did not show that claim 1 is patentably distinct from the reference claim 16 of Pat.’911, or file a terminal disclaimer.  Therefore, the reply is incomplete.  See also 37 CFR 1.111(b) and (c). 
Conclusion
In view of the foregoing, this application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization 
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656